DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               VALERY TSVIK,
                                 Appellant,

                                       v.

         MEADOW BROOK TOWERS CONDOMINIUM "E" INC.,
                        Appellee.

                               No. 4D21-3181

                               [May 25, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Terri-Ann Miller, Judge; L.T. Case No. COSO 20-001931.

   Valery Tsvik, Hallandale, pro se.

   Elliot B. Kula, W. Aaron Daniel and William D. Muelller of Kula &
Associates, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

CONNER, C.J., FORST and ARTAU, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.